DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Status of Claims
Claims 1-4, 6, 8, and 10-22 are pending with claims 1-4, 6 and 13-16 withdrawn from consideration and claims 8, 10-12 and 17-22 under examination.
Claims 5, 7, and 9 has been canceled.
Claims 21-22 were added by amendment. 

Response to Amendment
Applicants amendments to the claims received on 08/01/2022 have overcome each 112(b) rejection previously set forth in the Final Rejection mailed on 05/10/2022. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 08/01/2022, the previous prior art rejection based on Hassler has been withdrawn and a new prior art rejection is set forth (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 11 refers to “unlock requests”.  There is insufficient antecedent basis for this term in the claims.  Claims 10 and 8 refer to only a single “unlock request” and it is unclear what applicants are referring to as a plurality of unlock requests.

Claim 19 recites “the GUI is to display at least one visual image or prompt that indicates that a dispense head of the plurality of dispense heads is to be filled while a locked dispense head remains locked until an unlock request is received by the processor”.  Claim 8 lines 4-7 previously requires “a graphical user interface (GUI) that receives a lock request and an unlock request for at least one dispense head of the plurality of dispense heads, the request to be received before, during, or after a filling process to fill the plurality of dispense heads with the respective fluids” and lines 10-11 “present, on the GUI, a lock icon responsive to a received lock request; present, on the GUI, an unlock icon responsive to a received unlock request”.  It is unclear how applicants are correlating the lock icon responsive to a lock request, the unlock icon responsive to an unlock request, the GUI, the dispense heads, and the filling process.  Claim 8 defines a lock icon responsive to a received lock request, and the request be received with respect to a filling process to fill the plurality of dispense heads.   However, claim 19 requires a dispense head be filled while a locked dispense head remains locked until an unlock request is received.  How can one dispense head remain locked while another dispense head is being filled, as required by claim 19, when the lock request and unlock request is associated with a filling process to fill the plurality of dispense heads, as required by claim 8? If supported by the application, perhaps applicants need to require multiple different dispense heads (a plurality of dispense heads) where each distinct dispense head can be independently locked or unlocked?  Does each dispense head have a corresponding lock icon and unlock icon that selectively controls the filling process and dispensing process for each respective dispense head, or does the GUI merely comprise a single lock icon and unlock icon for controlling the filling process and dispensing process for the plurality of dispense heads?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 10-11, 17-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hassler, JR. et al. (US 2009/0107398; already of record – hereinafter “Hassler”), and further in view of Hartman et al. (US 2008/0053560 – hereinafter “Hartman”).

Regarding claim 8, Hassler discloses an apparatus (Hassler; [0006]), comprising: 
a cassette comprising a plurality of dispense heads (Hassler discloses a plurality of dispensing heads 10, 12, and 14 configured as a single dispensing head; figs. 1-3, #10, #12, #14, [0024]), 
wherein each one of the plurality of dispense heads receives a respective fluid and dispenses the respective fluid (Hassler discloses each dispensing head comprises an inlet 24 in communication with a fluid supply 25; fig. 2, #24, #25, [0026] – and that each dispensing head dispenses the respective fluid; [0024]), 
a graphical user interface (GUI) that receives a lock request and an unlock request for at least one dispensing head of the plurality of dispensing heads, the request to be received before, during, or after a filling process to fill the plurality of dispense heads with the respective fluids and a dispensing process to dispense the respective fluids from the plurality of dispense heads (Hassler discloses a graphical user interface 126 capable of accepting commands or input from the operator and transmitting the entered commands into a central processing unit of the system controller 52; fig. 7, #126, [0036].  The system controller 52 provides overall control for the fluid dispensers 10, 12, and 14 and coordinates their movements and actuations using executable software stored in a memory for carrying out the functions of the device; [0035], and during a dispensing event, the system controller 52 causes a drive circuit 54 to energize the windings of a solenoid coil 40 in each of the fluid dispensers 10, 12, and 14 to move valve element 46 relative to valve seat 48 to pressurize and discharge a fresh amount of fluid the fluid from the nozzle 80; [0046].  A command from the GUI to the system controller 52 to control dispensing of the fluid dispensers 10, 12, and 14 therefore resulting in the lock/unlock request since the energization of the solenoid coil 40 to dispense the fluid unlocks the dispensing head, and when the solenoid coil 40 is not energized the fluid dispenser is locked so as to not dispense the fluid.  The examiner notes that Hassler explicitly discloses “The HMI device 126 may include output devices … capable of accepting commands or input from the operator and transmitting the entered input to the central processing unit of the system controller 52”.  The HMI device 126 is therefore capable of receiving a lock request and an unlock request for at least one dispensing head before, during, or after a filling process and dispensing process since the input commands are not restricted to a particular operational period of the device); and 
a processor communicatively coupled to the cassette and the GUI (Hassler; [0035-0036]), the processor to dispense the respective fluid of the at least one dispense head in response to the unlock request; and prevent automatic ejection of the respective fluid from dispensing from the at least one dispense head in response to the lock request (Hassler discloses a graphical user interface 126 capable of accepting commands or input from the operator and transmitting the entered commands into a central processing unit of the system controller 52; fig. 7, #126, [0036].  The system controller 52 provides overall control for the fluid dispensers 10, 12, and 14 and coordinates their movements and actuations using a programmable logic controller (PLC), a digital signal processor (DSP), or another microprocessor-based controller with a central processing unit (CPU) capable of executing software stored in a memory for carrying out the functions of the device; [0035]. During a dispensing event, the system controller 52 causes a drive circuit 54 to energize the windings of a solenoid coil 40 in each of the fluid dispensers 10, 12, and 14 to move valve element 46 relative to valve seat 48 to pressurize and discharge a fresh amount of fluid the fluid from the nozzle 80; [0046].  Accordingly, a command from the GUI to the system controller 52, comprising a processor, to control dispensing of the fluid dispensers 10, 12, and 14 is functionally equivalent to the lock/unlock request since the energization of the solenoid coil 40 to dispense the fluid unlocks the dispensing head, and when the solenoid coil 40 is not energized, fluid is prevented from automatic ejection through the nozzle; [0046]).  
Although functional, the examiner believes applicants intent is to have the “processor to” language be required, and the examiner will interpret the claims as such for purposes of examination. Hassler does not disclose the processor to: present, on the GUI, a lock icon responsive to a received lock request; present, on the GUI, an unlock icon responsive to a received unlock request.
However, Hartman discloses the analogous art of an apparatus (Hartman; fig. 3, #10, [0030]) comprising a dispensing head that receives a respective fluid and dispenses the respective fluid (Hartman teaches a dispensing head 45a that receives fluid from reservoir 15 and dispenses the fluid to a syringe 25 during operation of pump 20; fig. 3, [0028, 0030, 0033, 0037]), a graphical user interface (GUI) that receives a lock request and an unlock request for the dispense head, the request to be received before, during, or after a filling process to fill the dispense head with the respective fluid and a dispensing process to dispense the respective fluid from the dispense head, and a processor to present, on the GUI, a lock icon responsive to a received lock request and an unlock icon responsive to a received unlock request (Hartman teaches a touchscreen 20 as a user interface that an operator can use to control the apparatus; fig. 3, [0040].  The examiner notes that touchscreen 20 configured to control the apparatus therefore comprises a processor.  Command functions that can be entered with the interface include: “Fill volume”, “New syringe”, “Begin Fill”, “Pause”, “Stop”, and “Purge”; [0040]. In operation, after a “BEGIN FILLING” command has been input by an operator, the dispensing head receives and dispenses the respective fluid, the “PAUSE” command functions to halts the receiving and dispensing function of the dispense head, and if the “PAUSE” button has been pushed, the “BEGIN FILL” button can be reset to display a “RESUME FILL” button; [0052].  Accordingly, Hartman teaches an unlock command “BEGIN FILL/RESUME FILL” and a lock command “PAUSE” for the dispensing head wherein the processor presents on the GUI a lock icon “PAUSE” and an unlock icon “BEGIN FILL/RESUME FILL”.  Alternatively, command function “Stop” on the GUI is also a “lock request” for the dispense head).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor, cassette, and GUI of Hassler to further comprise the configuration to present, on the GUI, a lock icon responsive to a received lock request and an unlock icon responsive to a received unlock request, as taught by Hartman, because Hartman teaches the processor configured to present, on the GUI, a lock icon responsive to a received lock request and an unlock icon responsive to a received unlock request are typical command functions for controlling the dispense head [0040] that can be used to halt the receiving and dispensing operation of the dispense head [0052] which would result in the additional benefit of allowing the operator to stop the receiving and dispensing operation of the dispense head in a case where a respective fluid is not a desired dispensing fluid. The modification resulting in the lock icon and the unlock icon being responsive to the plurality of dispensing heads of Hassler.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expect since Hassler and Hartman both teach an apparatus comprising a dispensing head that receives a respective fluid and dispenses the respective fluid, and a graphical user interface (GUI) that receives a lock request and an unlock request for the dispense head.
Note: “a graphical user interface (GUI) that receives”, “the processor to dispense”, “the request to be received before, during, or after a filling process … and dispensing process” relate to function/intended use of the device. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  Because the examiner believes that applicants intend for the processor function to be more than a function/capability of the device, the examiner requests that applicants amend the claim language involving the processor to recite “the processor programmed to” or “the processor configured to...”.

Regarding claim 10, modified Hassler teaches the apparatus of claim 8 above, wherein the processor releases each one of the plurality of dispense heads to dispense the respective fluid in response to the unlock request (The modification of the processor, cassette, and GUI of Hassler to further comprise the configuration to present, on the GUI, a lock icon responsive to a received lock request and an unlock icon responsive to a received unlock request, as taught by Hartman, has previously been discussed in claim 8 above.  The modification resulting in the lock icon and the unlock icon being responsive to the plurality of dispensing heads of Hassler such that each one of the plurality of dispense heads is released to dispense the respective fluid in response to the unlock icon on the GUI being selected).  

Regarding claim 11, modified Hassler teaches the apparatus of claim 10 above, wherein: the processor is to receive unlock requests in a particular sequence; and each one of the plurality of dispense heads dispenses the respective fluid in the particular sequence defined by the unlock request (The modification of the processor, cassette, and GUI of Hassler to further comprise the configuration to present, on the GUI, a lock icon responsive to a received lock request and an unlock icon responsive to a received unlock request, as taught by Hartman, has previously been discussed in claim 8 above.  The modification resulting in the lock icon and the unlock icon being responsive to the plurality of dispensing heads of Hassler.  Hassler further discloses the solenoid coil 40 of each one of the plurality of dispense heads 10, 12, 14 is independently operated by the processor 52 to modulate the frequency of the electrical current supplied to the windings of the solenoid coil 40; [0056].  Frequency modulation changes the time between successive discharges of droplet from the nozzles 80; [0056].  The frequency modulation of each dispense head therefore defining a particular sequence that each dispensing head dispenses the respective fluid in response to receiving the unlock request on the GUI).  
Note: “wherein: the processor is to …” relates to function/intended use of the device. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  Because the examiner believes that applicants intend for the processor function to be more than a function/capability of the device, the examiner requests that applicants amend the claim language involving the processor to recite “the processor programmed to” or “the processor configured to...”.

Regarding claim 17, modified Hassler teaches the apparatus of claim 8 above, wherein the GUI and processor are used to control each of the plurality of dispensing heads according to at least one of timing of dispensing, frequency of dispensing, amount of dispensing, sequence of dispensing, number of dispense heads dispensing, and dispensing according to amount filled with the plurality of dispense heads (Hassler; [0046-0048, 0056, 0059-0061]).
Note: “wherein the GUI and processor are used to …” relates to function/intended use of the device. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  Because the examiner believes that applicants intend for the processor function to be more than a function/capability of the device, the examiner requests that applicants amend the claim language involving the processor to recite “the processor programmed to” or “the processor configured to...”.

Regarding claim 18, modified Hassler teaches the apparatus of claim 8 above, wherein the processor receives a separate lock request or unlock request for each dispense head (The modification of the processor, cassette, and GUI of Hassler to further comprise the configuration to present, on the GUI, a lock icon responsive to a received lock request and an unlock icon responsive to a received unlock request, as taught by Hartman, has previously been discussed in claim 8 above.  The modification resulting in the lock icon and the unlock icon being responsive to the plurality of dispensing heads of Hassler. Hassler further discloses the processor 52 independently controls each solenoid coil 40 associated with fluid dispensers 10, 12, 14 such that each of the dispensers 10, 12, and 14 can be independently controlled [0048].  When objects or features are encountered on the surface of the substrate and according to a programmed coating pattern, the system controller 52 can disable one or more of the dispense heads 10, 12, 14 to selectively dispense fluid in zones onto the substrate without changing the direction of motion of the dispense heads 10, 12, 14, [0060]. Accordingly, the processor receives a separate lock request and unlock request for each dispense head).
Note: “wherein the processor receives a …” relates to function/intended use of the device. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  Because the examiner believes that applicants intend for the processor function to be more than a function/capability of the device, the examiner requests that applicants amend the claim language involving the processor to recite “the processor programmed to” or “the processor configured to...”.

Regarding claim 20, modified Hassler teaches the apparatus of claim 8 above, wherein a control panel (Hassler; fig. 7, #130, [0036]) with a physical button that is part of the control panel, rather than the GUI, sends electronic signals for a lock request and an unlock request to a processor (Hassler discloses the control panel 130 comprises push buttons for manual initiation of certain functions, for example, during set-up, calibration, and fluid material loading; [0036]).

Regarding claim 22, modified Hassler teaches the apparatus of claim 8 above, wherein a current dispense head which is unlocked is to automatically eject the respective fluid upon filling (Hassler discloses during a dispensing event when a current dispense head which is unlocked, the system controller 52 causes a drive circuit 54 to energize the windings of a solenoid coil 40 in each of the fluid dispensers 10, 12, and 14 to move valve element 46 relative to valve seat 48 to pressurize and discharge a fresh amount of fluid the fluid from the nozzle 80; [0046].  Accordingly, the fluid automatically ejects when the dispense head is unlocked).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hassler, in view of Hartman, and further in view of Dolecek et al. (US 2003/0232712; already of record – hereinafter “Dolecek”).

Regarding claim 12, Hassler discloses the apparatus of claim 8 above, comprising the GUI and dispensing heads.
Hassler does not disclose wherein the GUI displays a progress of the filling process comprising: a prompt that highlights a current dispense head that is being filled and receives the respective fluid; and a confirmation button on the GUI that generates a signal: to indicate that the current dispense head has been filled; and to initiate filling of a next dispense head with a respective fluid when the current dispense head is filled.  
However, Dolecek discloses the analogous art of an apparatus (Dolecek; fig. 1, #10, [0053]) comprising a plurality of dispensing heads (Dolecek; fig. 1, #30, #32, #40, #42, [0054-0055]), a graphical user interface (Dolecek; fig. 1, #20, [0053]), and a processor (Dolecek; fig. 1, #12, [0053]) wherein the GUI displays a progress of the filling process (Dolecek teaches system status messages are provided through the process 80 by the GUI 20 and indicate which operation is occurring such as filling or dispensing; fig. 2, [0053, 0059]) comprising: a prompt that highlights a current dispense head that is being filled and receives the respective fluid (Dolecek; [0059]); and a confirmation button on the GUI that generates a signal: to indicate that the current dispense head has been filled; and to initiate filling of a next dispense head with a respective fluid when the current head is filled (Dolecek teaches the GUI 20 displays a message indicating that the operator is required to enter a PRP volume or accept a default, and then press a “START” button or input a start command after a previous separation cycle has completed; fig. 2, #82, [0060], thereby generating a signal to fill the next dispenser with a respective fluid when the current head is filled; fig. 2, #84, [0061-0062].  The examiner notes that a previous separation cycle includes filling a current head with a respective fluid; [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the GUI of Hassler with the configuration that displays a progress of the filling process comprising a prompt that highlights a current dispensing head that is being filled and receives; and a confirmation button the GUI that generates a start signal to fill the next dispenser with a respective fluid when the current head has been filled, as taught by Dolecek, because Dolecek teaches the GUI configured to display a progress of the filling process allows an operator to monitor operations of the apparatus and to program the system to perform certain operations (Dolecek; [0053]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Hassler and Dolecek both teach an apparatus that perform a filling operation using dispensing heads.
Note: “the GUI displays” relates to function/intended use of the device. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  Because the examiner believes that applicants intend for the processor function to be more than a function/capability of the device, the examiner requests that applicants amend the claim language involving the processor to recite “the processor programmed to” or “the processor configured to...”.

Regarding claim 19, Hassler discloses the apparatus of claim 8 above comprising the GUI, the plurality of dispense heads, and the processor.
Hassler does not disclose the GUI is to display at least one visual image or prompt that indicates that a dispensing head of the plurality of dispense heads is to be filled while a locked dispense head remains locked until an unlock request is received by the processor.
However, and as best understood, Dolecek discloses the analogous art of an apparatus (Dolecek; fig. 1, #10, [0053]) comprising a plurality of dispensing heads (Dolecek; fig. 1, #30, #32, #40, #42, [0054-0055]), a graphical user interface (Dolecek; fig. 1, #20, [0053]), and a processor (Dolecek; fig. 1, #12, [0053]) wherein the GUI displays a prompt that indicates a dispense head of the plurality of dispense heads is to be filled (Dolecek teaches system status messages are provided through the process 80 by the GUI 20 and indicate which operation is occurring such as filling or dispensing; fig. 2, [0053, 0059]) while a locked dispense head remains locked until an unlock request is received by the processor (Dolecek teaches the GUI 20 displays a message indicating that the operator is required to enter a PRP volume or accept a default, and then press a “START” button or input a start command after a previous separation cycle has completed; fig. 2, #82, [0060], thereby generating a signal to unlock the next dispenser with a respective fluid; fig. 2, #84, [0061-0062].  The examiner notes that a previous separation cycle includes a locked dispense head that remains locked until the “START” command is received by the processor; [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the GUI of Hassler with the configuration that displays at least one visual image or prompt that indicates that a dispense head of the plurality of dispense heads is to be filled while a locked dispense head remains locked until an unlock request is received by the processor, as taught by Dolecek, because Dolecek teaches the GUI configured to display the at least one visual image or prompt command allows an operator to monitor operations of the apparatus and to program the system to perform certain operations (Dolecek; [0053]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Hassler and Dolecek both teach an apparatus that perform a filling operation using dispensing heads.
Note: “the GUI displays” relates to function/intended use of the device. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  Because the examiner believes that applicants intend for the processor function to be more than a function/capability of the device, the examiner requests that applicants amend the claim language involving the processor to recite “the processor programmed to” or “the processor configured to...”.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hassler, in view of Hartman, and further in view of DeMarco (US 2006/0027490 – hereinafter “DeMarco).

Regarding claim 21, modified Hassler teaches the apparatus of claim 8, that generates a skip signal to skip a selected dispense head (Hassler discloses when objects or features are encountered on the surface of the substrate and according to a program coating pattern, the system controller 52 can disable one or more of the dispense heads 10, 12, 14 by discontinuing the stream of output pulses from the driver circuit 54 and, thereby, actuate fewer than all of the dispense heads 10, 12, 14.  As a result, the dispense heads 10, 12, 14 can be selectively activated so that certain objects, features, or areas on the surface of the substrate are not coated by the fluid; [0060]).
	Modified Hassler does not teach the GUI displays a skip button.
	However, DeMarco teaches the analogous art of an apparatus (DeMarco; fig. 1, #100, [0016]) comprising a dispense head (DeMarco teaches setting a flow rate for equilibration of the apparatus 100; fig. 16, #362, [0097].  The examiner notes that the flow of a liquid requires the liquid to be dispensed at the end, or head, of a tube or channel) and a GUI (DeMarco; fig. 16, #106, [0016]) wherein the GUI displays a skip button (DeMarko; fig. 19, #392, [0106]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the GUI of modified Hassler to further comprise a skip button, as taught by DeMarco, because DeMarco teaches the GUI that displays a skip button allows the user to opt out of performing a filling and dispensing operation of the dispense head and advance to the next step in the process; [0106].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation since modified Hassler and DeMarco both teach an apparatus comprising a dispense head and a GUI for sending command signals to the dispensing head. 
Note: “the GUI displays” relates to function/intended use of the device. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  Because the examiner believes that applicants intend for the processor function to be more than a function/capability of the device, the examiner requests that applicants amend the claim language involving the processor to recite “the processor programmed to” or “the processor configured to...”.

Response to Arguments
Applicants arguments filed 08/01/2022 have been fully considered.

Applicants argue on page 10-11 of their remarks that Hassler fails to teach or suggest the amended claim language “present, on the GUI, a lock icon responsive to a received lock request” and “present, on the GUI, an unlock icon responsive to a received unlock request” as recited in claim 8.  The examiner agrees with Applicants.  However, the arguments are towards the amended claim language and do not apply to the current grounds of rejection.  The previous prior art rejection based on Hassler has been withdrawn and a new prior art rejection is set forth which the examiner contends teaches the amended claim limitations.

Applicants argue on pages 11 of their remarks that Hassler fails to teach or suggest the amended claim language “prevent automatic ejection of the respective fluid from the at least one dispense head in response to the lock request” as recited in claim 8.  The examiner respectfully disagrees.  Hassler discloses during a dispensing event, the system controller 52 causes a drive circuit 54 to energize the windings of a solenoid coil 40 in each of the fluid dispensers 10, 12, and 14 to move valve element 46 relative to valve seat 48 to pressurize and discharge a fresh amount of fluid the fluid from the nozzle 80; [0046].  Accordingly, a command from the GUI to processor 52 to control dispensing of the fluid dispensers 10, 12, and 14 is functionally equivalent to the lock/unlock request since the energization of the solenoid coil 40 to dispense the fluid unlocks the dispensing head, and when the solenoid coil 40 is not energized, fluid is prevented from automatic ejection through the nozzle; [0046]).

Applicants argue on pages 12-13 of their remarks towards claim 11 that Hassler does not make any mention of any sequence of receiving unlock requests, nor of the activation of the dispense heads in line with that sequence of received unlock requests.  The examiner respectfully disagrees.  Hassler discloses the solenoid coil 40 of each one of the plurality of dispense heads 10, 12, 14 is independently operated by the processor 52 to modulate the frequency of the electrical current supplied to the windings of the solenoid coil 40; [0056].  Frequency modulation changes the time between successive discharges of droplet from the nozzles 80; [0056].  The frequency modulation of each dispense head therefore defining a particular sequence that each dispensing head dispenses the respective fluid in response to receiving the unlock request on the GUI.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Buckalter et al. (US 2015/0265107) discloses a switch to lock/unlock a dispenser from dispensing fluid.
Gilinski et al. (US 2018/0147119) discloses an apparatus comprising a GUI that displays a job status screen comprising a pause button.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798